Title: To Thomas Jefferson from Joseph Yznardi, Sr., 16 March 1802
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas

Philadelphia, 16 Mch. 1802. Acknowledging with gratitude the $590 payment for wines, he offers to obtain more wine from Spain whenever TJ may desire. As he prepares to embark for Cadiz on the Patapsco, his bailsman in the lawsuit instigated by Joseph Israel wishes to be released from that obligation. Israel, lacking evidence to support his suit, is dragging out the case by seeking to obtain evidence from Spain. Yznardi believes that Alexander J. Dallas would change his mind about the case if it were referred to him again. Convinced that Israel would end the suit, as John M. Pintard dropped his case, if the government will undertake his defense, Yznardi is writing to the secretary of state and asks the president to consider his lamentable situation as the victim of a lawsuit for actions he performed in an official capacity. If he did not have to leave to rejoin his family, he would supplicate himself before TJ with tears, yet surely he has said enough to touch a heart as humane as TJ’s. He is certain that God will reward TJ, who is Yznardi’s sole protector in the United States, for the favors he has granted.
          